                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION




MATTHEW JAMES GRIFFIN,
                 Plaintiff,
      v.                                                            Judgment in a Civil Case
NADINE J. BRYANT,
                 Defendant.                                         Case Number: 5:17-CT-3173-M

Decision by Court.

This action came before the Honorable Richard E. Myers II, Chief United States District Judge, for
consideration of the defendants' motions for summary judgment and motions to dismiss and
plaintiff's motion amend, for entry of default and to strike.


IT IS ORDERED AND ADJUDGED that the motions to dismiss, construed as motions for
summary judgment, [D.E. 78, 85] filed by defendants Bossie and Khan are GRANTED, and
plaintiff's claims are DISMISSED WITHOUT PREJUDICE; plaintiff's motions for leave to amend
[D.E. 82] and for entry of default [D.E. 111] are DENIED; defendant Khan's motion to dismiss
[D.E. 61] and plaintiff's motion to strike [D.E. 92], motions regarding personal service [D.E. 99, 105,
109], and motion for subpoena [D.E. 112] are DENIED AS MOOT; and the clerk is DIRECTED
to close the case.

This Judgment Filed and Entered on March 29, 2021, with service on:
Matthew James Griffin #39704
Penitentiary of New Mexico
P.O. Box 1059
Sante Fe, NM 87504-1059 (via U.S. Mail)

Bryan G. Nichols (via CM/ECF Notice of Electronic Filing)
David Michael Fothergill (via CM/ECF Notice of Electronic Filing)
Kristina M. Wilson (via CM/ECF Notice of Electronic Filing)


March 29, 2021                                         Peter A. Moore, Jr.
                                                          Clerk of Court



                                                    By:
                                                       Deputy Clerk




           Case 5:17-ct-03173-M Document 129 Filed 03/29/21 Page 1 of 1
